Citation Nr: 0912656	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  06-23 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial or staged rating in excess of 30 
percent for bilateral hearing loss. 
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1951 to 
February 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 decision and March 2004 notice 
of decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon.  In this decision, 
in pertinent part, the RO granted service connection for 
bilateral hearing loss, assigning a 30 percent rating under 
Diagnostic Code 6100.  The Veteran filed a timely Notice of 
Disagreement (NOD) in June 2004, expressing disagreement with 
the initial rating assigned for the disorder.  Subsequently, 
in March 2006, the RO provided a Statement of the Case (SOC).  
In June 2006, the Veteran filed a timely substantive appeal 
to the Board and, subsequently, in July 2006, the RO provided 
a Supplemental Statement of the Case (SSOC).     

The record reflects that the Veteran filed many statements 
that could be interpreted as informal claims for service 
connection for additional disabilities that are not at issue.  
For example, in a June 2004 letter, the Veteran made a 
statement that could be construed as a claim for service 
connection for a perforated left eardrum.  In August 2005, 
the RO sent the Veteran a notice, asking him to return an 
enclosed form, stating definitively if he wished to make 
claims for individual unemployability; and service connection 
for pneumonia or residuals of same; a prostate condition; 
arterial grafting surgery; a left eardrum perforation; ear 
infections; and headaches as possibly secondary to left ear 
problems.  However, the Veteran did not respond to this 
letter.  

The Board also notes that the Veteran submitted documents to 
the Board in May 2007, after the RO's December 2006 notice of 
the certification of the appeal to the board.  There is no 
document associated with these papers indicating that the 
Veteran had waived initial review of this evidence by the RO.  
However, the Board notes that these documents relate to a 
nonpayment of the Veteran's "Aid and Attendance" payments 
and, as such, these documents are not relevant to the 
Veteran's request for an increased initial rating for 
bilateral hearing loss.  Under these circumstances, this 
additional evidence does not need to be referred to the RO 
for review prior to this claim's adjudication. 38 C.F.R. § 
201304(c) (2008).  The Board requests that the RO take all 
necessary action to assist the Veteran with any difficulties 
regarding his "Aid and Assistance" payments.  

The Veteran did not request a hearing before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).


FINDINGS OF FACT

1.  All evidence necessary to decide the Veteran's claim for 
entitlement to an increased initial or staged rating for his 
service-connected bilateral hearing loss has been obtained; 
the Veteran has been provided notice of the evidence 
necessary to substantiate this claim and has been notified of 
what evidence he should provide and what evidence the VA 
would obtain; there is no indication that the Veteran has 
evidence pertinent to this claim that he has not submitted to 
the VA.

2.  In January 2004, audiological testing revealed an average 
63 decibel loss, with a speech recognition score of 58 
percent, in the right ear (level VII); and an average 48 
decibel loss, with a speech recognition score of 53 percent, 
in the left ear (level VI).

3.  In May 2006, audiological testing revealed an average 61 
decibel loss, with a speech recognition score of 88 percent, 
in the right ear (level III); and an average 45 decibel loss, 
with a speech recognition score of 88 percent, in the left 
ear (level II).






CONCLUSION OF LAW

The criteria for an increased initial or staged rating in 
excess of 30 percent for a bilateral hearing loss disability 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008), significantly 
changed the law prior to the pendency of these claims.  The 
VA has issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of the VA with respect to the duty 
to assist the Veteran with the claim.  In the instant case, 
the Board finds that the VA fulfilled its duties to the 
Veteran under the VCAA. 

a.  Duty to Notify.  The VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

The Board finds that a December 2003 letter substantially 
satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this 
letter, the Veteran was informed about the information and 
evidence not of record that was necessary to substantiate his 
other two claims on appeal; the information and evidence that 
the VA would seek to provide; the information and evidence 
the claimant was expected to provide; and to provide any 
evidence in his possession that pertained to his claim.  

The Board notes that the December 2003 notice did not provide 
any information concerning the evaluations or the effective 
dates that could be assigned should service connection be 
granted.  See Dingess, supra.  However, since this decision 
affirms the RO's denial of the veteran's claim for a 
increased initial or staged rating, the veteran is not 
prejudiced by the failure to provide him that further 
information.  That is, as the Board finds that a higher 
rating is not warranted for the claim on appeal, no such 
rating will be assigned and any questions as to such an 
assignment are rendered moot.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
found that, at a minimum, adequate VCAA notice in a claim for 
increased rating requires that the VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask the VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation.

The Board is cognizant of Vazquez-Flores v. Peake, 22 Vet 
App. 137 (2008), which pertains to more specific notice of 
the criteria necessary for an increased rating.  However, 
since the claim on appeal is a downstream issue from that of 
service connection, Vasquez notice is not required.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003); Dingess v. Nicholson, 19 
Vet. App. 473, 491 (2006).  In Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007), the Court held that when VA has granted a 
service connection claim and the Veteran thereafter in his 
notice of disagreement challenges the rating assigned, as 
here, a duty to provide VCAA notification as to the higher 
rating issue does not attach because the higher rating 
challenge does not technically constitute a "claim," which 
would trigger VCAA notice duties.  Dunlap, supra , at 117 
(holding that "[w]hen [the claimant] filed his notice of 
disagreement after his service-connection award, his claim 
had been more than substantiated, and section 5103(a) 
[notice] was no longer required").  In Goodwin v. Peake, 22 
Vet. App. 128 (2008), the Court addressed whether the holding 
in Dunlap v. Nicholson¸ 21 Vet. App. 112 (2007), that held 
that once a claim has been substantiated the Veteran must 
demonstrate how the notification error affected the essential 
fairness of the adjudication, survived the U.S. Court of 
Appeals for the Federal Circuit's (Federal Circuit) decision 
in Sanders v. Nicholson, 487 F.3d 881 (2007).  The Court 
reaffirmed its holding in Dunlap by reiterating "where a 
claim has been substantiated after the enactment of the VCAA, 
[the Veteran] bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Although Goodwin dealt with an earlier effective 
date claim, the Board notes that the establishment of a 
disability rating is also a downstream element. 

It is also pertinent to note that the evidence does not show, 
nor does the Veteran contend, that any notification 
deficiencies, with respect to either timing or content, have 
resulted in prejudice.  While the Veteran does not have the 
burden of showing prejudice, the record raises no plausible 
showing of how the essential fairness of the adjudication was 
affected.

b.  Duty to Assist.  The VA also has a duty to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the . . . claim").  This duty 
includes assisting the Veteran in obtaining records and 
providing medical examinations or obtaining medical opinions 
when such are necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

The Board finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record indicates 
that the VA acquired the Veteran's VA treatment records to 
assist the Veteran with his claim.  There is no indication of 
any additional relevant evidence that has not been obtained.  
The Board also notes that the Veteran was afforded the 
Veteran VA audiological examinations in January 2004 and May 
2006, both of which were thorough in nature.  These 
evaluations revealed findings that are adequate for rating 
purposes.  Under these circumstances, there is no further 
duty to provide a medical examination or opinion.  38 C.F.R. 
§§ 3.326, 3.327.

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).
II.  Increased Rating

a.  Factual Background.  The Veteran essentially contends 
that the current evaluation assigned for his service-
connected bilateral hearing loss does not accurately reflect 
the severity of that disorder.  

Reviewing the evidence of record, a VA audiological 
evaluation afforded the Veteran in January 2004 indicated 
that puretone thresholds, in decibels, were as follows:





HERTZ



1,000
2,000
3,000
4,000
Avg.
RIGHT
60
60
65
65
63
LEFT
50
40
50
50
48

Speech recognition testing, performed with the Maryland CNC 
word list, revealed speech recognition ability of 58 percent 
in the right ear and of 53 percent in the left ear.  
Following the examination, the diagnosis was essentially 
bilateral sensorineural hearing loss with a conductive 
component in the low frequencies.  

A second VA audiological evaluation, conducted in February 
2006, indicated that puretone thresholds, in decibels, were 
as follows:





HERTZ



1,000
2,000
3,000
4,000
Avg.
RIGHT
65
60
60
60
61
LEFT
65
45
50
55
54

The examiner did not include the results of the speech 
recognition testing with his report and there is no 
indication that speech discrimination testing was not 
appropriate because of language difficulties or inconsistent 
speech discrimination scores, nor, as explained below, is 
there an exceptional pattern of hearing apparent.  38 C.F.R. 
§ 4.86.  The examiner did note that the Veteran's word 
recognition was good in each ear at a comfortable listening 
level.  The diagnosis was moderately severe flat mixed 
hearing loss with larger conductive component in the left 
ear.  
The most current VA audiological evaluation, performed in May 
2006, indicated that puretone thresholds, in decibels, were 
as follows:




HERTZ



1,000
2,000
3,000
4,000
Avg.
RIGHT
60
60
65
60
61
LEFT
45
40
45
50
45

The examiner found that speech recognition testing, performed 
with the Maryland CNC word list, revealed speech recognition 
ability of 88 percent in the right ear and of 88 percent in 
the left ear.  Following the examination, the diagnosis was 
moderate to moderately severe hearing loss bilaterally, 
essentially sensorineural in the right ear and mixed in the 
left ear.  

b.  Law and Regulations.  Disability evaluations are 
determined by evaluating the extent to which a Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing his symptomatology with 
the criteria set forth the in the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify various disabilities and the 
criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. §§ 4.1, 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  While the Veteran's entire history is 
reviewed when assigning a disability evaluation, 38 C.F.R. 
§ 4.1, where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, as in this case, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case. Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the Veteran.  See 38 C.F.R. § 4.3.  

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  The disability rating of a hearing loss 
disorder is determined by applying the criteria set forth at 
38 C.F.R. § 4.85.  Under these criteria, evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average pure tone hearing threshold 
level, as measured by pure tone audiometric tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 Hertz, or cycles 
per second, divided by four.  This average is used in all 
cases to determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85(a), (d).

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the pure tone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and pure tone threshold average 
intersect.  38 C.F.R. § 4.85(b).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing, while the vertical columns represent the ear having 
the poorer hearing.  The percentage evaluation is located at 
the point where the row and column intersect.  38 C.F.R. § 
4.85(e).  

In addition, 38 C.F.R. § 4.86 applies to exceptional patterns 
of hearing impairment.  Under its provisions, when the pure 
tone threshold at each of the four specified frequencies 
(1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or 
more, the rating specialist will determine the Roman Numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  When the pure tone threshold 
is 30 decibels or less at 1,000 Hertz, and 70 decibels or 
more at 2,000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher numeral.  38 C.F.R. § 4.86.  

Tables VI, VIA, and VII are included below:

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discr
im- 
inati
on
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-
100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VI
I 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VI
II 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based only on 
puretone threshold average

Puretone Threshold Average

0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI



Table VII
Percentage evaluation for hearing impairment (diagnostic code 
6100)

 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I

c.  Analysis.  After a review of the evidence, the Board 
finds that the criteria for an initial or staged rating 
greater than 30 percent for the Veteran's service-connected 
bilateral hearing loss disability are not met.  The Board has 
applied the criteria used for evaluating hearing loss to the 
findings from the hearing evaluations conducted in January 
2004 and May 2006.  The Board notes that the results of the 
February 2006 VA audiological examination cannot be used 
because the examiner did not include the results of a speech 
recognition test, performed with the Maryland CNC word list, 
with his report.  See 38 C.F.R. § 4.85(a) (noting that in 
order for an examination for hearing impairment be used for 
VA purposes, it must include a controlled speech 
discrimination test, performed with the Maryland CNC word 
list).  

The January 2004 audiological evaluation revealed an average 
right ear puretone decibel loss of 63 with speech recognition 
of 58 percent. This corresponds to a numeric designation of 
Level VII hearing in the right ear.  38 C.F.R. § 4.85, Table 
VI.  The Veteran had a left ear average puretone decibel loss 
of 48 with speech recognition of 53 percent.  These findings 
are consistent with Level VI hearing in the left ear.  Id.  
These combined numeric designations result in a rating of 30 
percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table 
VII.

The May 2006 audiological evaluation revealed an average 
right ear puretone decibel loss of 61 with speech recognition 
of 88 percent.  This corresponds to a numeric designation of 
Level III hearing in the right ear.  38 C.F.R. § 4.87, Table 
VI.  The Veteran had a left ear average puretone decibel loss 
of 45 with speech recognition of 88 percent.  These findings 
are consistent with Level II hearing in the left ear.  Id.  
These combined numeric designations result in a rating of 0 
percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table 
VII.  The Board notes that, in his statements, the Veteran 
contends that his hearing has not improved since the January 
2004 examination.  The RO essentially determined that 
sustained improvement in the Veteran's hearing was not 
established by the May 2006 examination and, therefore, the 
30 percent rating was continued.  

The veteran's assertions that his hearing has deteriorated 
are credible.  However, in determining the actual degree of 
disability, the examination findings are more probative of 
the degree of impairment.  As noted above, the Court has 
noted that the assignment of disability ratings for hearing 
impairment is derived at by a mechanical application of the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann, supra.  In this case, application 
of the certified audiological test results to the applicable 
rating criteria produce a no more than a 30 percent rating.  
38 C.F.R. Part 4 Diagnostic Code 6100.  Accordingly, an 
initial or staged rating in excess of 30 percent for the 
Veteran's bilateral hearing loss is not warranted.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  The Board also finds that, in 
light of the Veteran's test scores, the veteran does not have 
an exceptional pattern of hearing loss as defined by 38 
C.F.R. § 4.86.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against an initial or staged 
rating in excess of 30 percent for the Veteran's bilateral 
hearing loss.  As the preponderance of the evidence is 
against the claim for an increased rating for bilateral 
hearing loss, the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The VA may consider an extraschedular rating in cases that 
are exceptional, such that the standards of the rating 
schedule appear to be inadequate to evaluate a disability. 38 
C.F.R. § 3.321(b)(1) (2007).  Extraschedular ratings under 38 
C.F.R. § 3.321(b)(1) are limited to cases in which there is 
an exceptional or unusual disability picture, with such 
related factors as marked interference with employment, or 
frequent periods of hospitalization, that makes it 
impractical to apply the regular standards of the rating 
schedule.  The Board does not have the authority to assign, 
in the first instance, higher ratings on an extraschedular 
basis under 38 C.F.R. § 3.321(b)(1).  When an extraschedular 
rating may be warranted, the Board must refer the case to 
designated VA officials.  Bagwell v. Brown, 9 Vet. App. 377 
(1996).

The Veteran has not had been hospitalized for his hearing 
loss.  The evidence does not indicate that his hearing loss 
markedly interferes with employment or potential for 
employment.  It is pertinent to note that the current 30 
percent rating takes into account significant industrial 
impairment.  The manifestations and effects of the Veteran's 
hearing loss do not warrant referral of the rating of that 
disability to designated VA officials for consideration of an 
extraschedular rating.  


ORDER

An initial or staged  rating in excess of 30 percent for 
bilateral hearing loss is denied.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


